DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 08/25/2021.
	Claims 1-3, 5 and 7-19 are pending.

	The previously issued 101 rejection is withdrawn in light of applicant’s persuasive arguments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Hyun Kyu Lee on 09/07/2021.

Claims 1-3, 5 and 7-19 are allowed.
The claims have been amended as follows (see the attached claims.pdf).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Song et al. (US PGPUB 2021/0192322) disclose a method for determining a confidence level of inference data produced by artificial Neural Network; (paragraphs [0071]-[0076]); a similarity between a data cluster corresponding to the first cluster in the first data set and the data cluster corresponding to the first class in the second data set may be determined by the computation of the similarity. The similarity may be used for determining (1) a similarity of a statistical characteristic between two data clusters or (2) whether the artificial neural network is appropriately trained. A case where the similarity between the first class of the first data set and the first class of the second data set is low may mean that the artificial neural network is in an underfitting or overfitting state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HANG PAN/Primary Examiner, Art Unit 2193